DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims filed February 24, 2022 are received and entered.
2.	Claims 1, 20 – 21, 23, and 25 are amended.  Claims 1 – 25 are pending and are under examination in this action.
3.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments / Amendment
4.	The rejections of claims 1 – 20 for statutory double patenting are WITHDRAWN in view of the Amendment.  A new rejection for obviousness-type double patenting is set forth below due to the inclusion of the term “directly” into independent claim 1.
5.	The rejections of claims 21 – 25 nonstatutory double patenting are MAINTAINED.
6.	The rejections of claims 20 and 23 – 25 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
7.	On pages 15 – 16 of the Response, Applicant argues Park fails to disclose that “transistor T73 (the deemed ‘seventh transistor’) does not have a direct connection between transistor T62 (the deemed ‘sixth transistor of the first pixel’).”  Applicant referenced FIG. 8 to support this argument and concluded that “it appears that the Office is referring to an indirect connection occurring somewhere between transistor T62 and OLED2 via additional intervening components.”

There is no articulation as to why the amendments to the claims overcome the cited prior art.  There is no articulation as to any differences between the amended claims and the cited prior art.  There is no articulated reasoning of any purported error by the Examiner of the Office during prosecution of this application.  Instead, Applicant has summarily concluded, without evidence or explanation, that their application should be allowed.
The Office therefore finds Applicant’s arguments unpersuasive in view of the rejections set forth below.  Applicant has misconstrued the rejection.  The Examiner clearly referred to both FIGS. 8 & 9 of Park throughout the analysis of claim 1.  With regard to the recitation regarding the “seventh transistor”, the Examiner clearly and unambiguously referred to FIG. 9.
See a cut-out of FIG. 9 of Park:

    PNG
    media_image1.png
    306
    360
    media_image1.png
    Greyscale

As set forth in the previous Office Action, T73 is the “seventh transistor”, T62 is the “sixth transistor of the first pixel”, T63 is the “sixth transistor of the second pixel”, 
Therefore, Applicant’s arguments are unpersuasive because FIG. 9 of Park clearly discloses the specific connections newly added with regard to the “seventh transistor”.

Obviousness-Type Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 20 of U.S. Patent No. 10,886,349 in view of Kim (U.S. Pub. 2017/0132977).
Regarding claim 1, claim 1 of U.S. Patent No. 10,886,349 teaches each and every element of this claim except for the recitation that the connections of the seventh transistor are “direct”.

Additionally, Kim discloses this direct connection in FIG. 9 (see explanation above).
It would have been obvious to incorporate the placement and direct connections of the seventh transistor of Kim in place of the generic connection set forth in U.S. Patent No. 10,886,349.
Regarding claims 2 – 20, these claims are rejected in view of identical or nearly identical recitations set forth in claims 2 – 20 of U.S. Patent No. 10,886,349.

10.	Claims 21 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 – 25 of U.S. Patent No. 10,886,349 in view of Kim (U.S. Pub. 2017/0132977).
Regarding claim 21, claims 1 and 21 – 22 of U.S. Patent No. 10,886,349 teach each and every element of this claim except for the recitation that “the first channel region of the first pixel and the first channel region of the second pixel are symmetrical to each other with respect to a channel region of the fourth transistor and a channel region of the seventh transistor.”
However, Kim discloses that TFTs of adjacent sub-pixels are designed to have a symmetrical structure.  As illustrated, the “first channel region” CH disposed in LDD is symmetrical in sub-pixels P11 and P21 and the “first channel region” CH disposed in 
It would have been obvious to incorporate the symmetry of the channel regions of Kim among shared transistors such as the claimed “fourth transistor” and “seventh transistor” set forth above.
Regarding claims 22 – 25, these claims are rejected in view of identical or nearly identical recitations set forth in claims 21 and 23 – 25 of U.S. Patent No. 10,886,349.


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1, 6 – 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Pub. 2016/0064411).
Regarding claim 1, Park teaches: a display device (FIG. 1; paragraph [0043]; display apparatus 100), comprising:
a plurality of pixels (FIGS. 8, 9; paragraph [0097]; a single pixel 31 includes sub-pixels P2 and P3.  Sub-pixels P2 and P3 have an identical circuitry arrangement), wherein each of the plurality of pixels comprises:

a second transistor connected to the first source region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; switching transistor T22 [T23] is connected to the source of driving transistor T12 [T13]);
a third transistor connected to the first gate electrode and the first drain region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; compensation transistor T32 [T33] is connected to the gate and drain of driving transistor T12 [T13]);
a fifth transistor connected to the first source region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; first emission control transistor T52 [T53] is connected to the source of the driving transistor T12 [T13]);
a sixth transistor connected to the first drain region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; second emission control transistor T62 [T63] is connected to the drain of the driving transistor T12 [T13]); and
a light-emitting diode connected to the sixth transistor (FIGS. 8, 9; paragraphs [0099], [0100]; OLED2 and OLED3 are respectively connected to second emission control transistors T62 / T63),
wherein the plurality of pixels comprises a first pixel and a second pixel disposed adjacent to each other (FIGS. 8, 9; paragraph [0097]; sub-pixels P2 and P3 are adjacent one another),
wherein the first and second pixels share a seventh transistor directly connected between the sixth transistor of the first pixel and the light-emitting diode of the first pixel 
Regarding claim 6, Park teaches: a connecting member connecting the first transistor of the first pixel and the third transistor of the first pixel (FIGS. 8, 9; the segment of material between node Q1 and the illustrated drain node of compensation transistor T32 of sub-pixel P2 is the “connecting member”).
Regarding claim 7, Park teaches: wherein: the third transistor of the first pixel comprises a third gate electrode, a third source region, and a third drain region (FIGS. 8, 9; paragraphs [0099], [0100]; in sub-pixel P2, compensation transistor T32 has a gate, source, and drain); and
the connecting member connects the first gate electrode of the first transistor of the first pixel and the third drain region of the third transistor of the first pixel (FIGS. 8, 9; the “connecting member” connects the gate electrode of driving transistor T12 to the drain of compensation transistor T32).
Regarding claim 8, Park teaches: wherein the first and second pixels share a fourth transistor connected to the third transistor of the first pixel and the third transistor of the second pixel (FIGS. 8, 9; paragraphs [0099], [0100], [0103], [0104]; shared transistor T40 and initialization transistors T42 and T43 together form a multi-gate transistor [fourth transistor].  This multi-gate [fourth] transistor is shared between sub-
wherein the third transistor of the first pixel and the fourth transistor of the first pixel and the second pixel are directly connected (FIGS. 8, 9; compensation transistor T32 is directly connected to multi-gate [fourth] transistor via initialization transistor T42).
Regarding claim 9, Park teaches: further comprising: a connecting member connecting the first transistor of the second pixel, the third transistor of the second pixel, and a fourth transistor of the first pixel and the second pixel connected to the third transistor of the first pixel and the third transistor of the second pixel (FIGS. 8, 9; paragraphs [0099], [0100], [0103], [0104]; shared transistor T40 and initialization transistors T42 and T43 together form a multi-gate transistor [fourth transistor].  This multi-gate [fourth] transistor is shared between sub-pixels P2 and P3 and is connected to compensation transistors T32 and T33, respectively.  The segment of material between node Q1 and the illustrated drain node of compensation transistor T33 of sub-pixel P3 is the “connecting member” which connects driving transistor T13, compensation transistor T33, and initialization transistor T43 of the multi-gate [fourth] transistor).
Regarding claim 10, Park teaches: wherein: the third transistor of the second pixel comprises a third gate electrode, a third source region, and a third drain region (FIGS. 8, 9; paragraphs [0099], [0100]; in sub-pixel P3, compensation transistor T33 has a gate, source, and drain); and
the connecting member connects the first gate electrode of the first transistor of the second pixel and the third drain region of the third transistor of the second pixel 
Regarding claim 11, Park teaches: wherein: the fourth transistor of the first pixel and the second pixel comprises a fourth gate electrode, a fourth source region, and a fourth drain region (FIGS. 8, 9; paragraphs [0099], [0100]; the multi-gate [fourth] transistor formed by shared transistor T40 and initialization transistors T42 and T43 has gates, sources, and drains); and
the connecting member connects the third drain region of the third transistor of the second pixel and the fourth drain region of the fourth transistor of the first pixel and the second pixel (FIGS. 8, 9; the “connecting member” connects the drain of compensation transistor T33 to a drain of initialization transistor T43 of the multi-gate [fourth] transistor).
Regarding claim 12, Park teaches: further comprising: a connecting member connecting the sixth transistor of the first pixel, the sixth transistor of the second pixel, and the seventh transistor of the first pixel and the second pixel (FIGS. 8, 9; the line segment connecting drain of bypass transistor T73 to each of OLED2 and OLED3 is the “connecting member”.  This connecting member connects second emission control transistor T62, second emission control transistor T63, and bypass transistor T73 to each other). 
 Regarding claim 13, Park teaches: wherein: the sixth transistor of the first pixel comprises a sixth gate electrode, a sixth source region, and a sixth drain region (FIGS. 8, 9; paragraphs [0099], [0100]; in sub-pixel P2, second emission control transistor T62 has a gate, source, and drain);

the connecting member connects the sixth drain region of the sixth transistor of the first pixel and the seventh source region of the seventh transistor of the first pixel and the second pixel (FIGS. 8, 9; the “connecting member” directly connects the drain of second emission control transistor T62 to a drain of bypass transistor T73 and thus indirectly to its source node).
Regarding claim 14, Park teaches: wherein: the sixth transistor of the second pixel comprises a sixth gate electrode, a sixth source region, and a sixth drain region (FIGS. 8, 9; paragraphs [0099], [0100]; in sub-pixel P3, second emission control transistor T63 has a gate, source, and drain); and
the connecting member connects the sixth drain region of the sixth transistor of the second pixel and the seventh source region of the seventh transistor of the first pixel and the second pixel (FIGS. 8, 9; the “connecting member” directly connects the drain of second emission control transistor T63 to a drain of bypass transistor T73 and thus indirectly to its source node).
Regarding claim 15, Park teaches: wherein the first pixel and the second pixel are adjacent to each other in a first direction (FIGS. 8, 9; sub-pixels P2 and P3 are adjacent to each other in a horizontal direction), and the plurality of pixels further comprises:
a third pixel adjacent to the first pixel in a second direction (FIGS. 8, 9; paragraph [0044]; pixels are arranged in a matrix of rows and columns.  A next or previous row 
a fourth pixel adjacent to the third pixel in the first direction (FIGS. 8, 9; paragraph [0044]; pixels are arranged in a matrix of rows and columns.  A next or previous row would have another third sub-pixel P3-2 [fourth pixel] adjacent sub-pixel P3 in a previous or next row in a vertical direction.  The another third sub-pixel P3-2 would be adjacent the another sub-pixel P2-2 in the horizontal direction),
wherein the second direction is different from the first direction (FIGS. 8, 9; the first direction is horizontal [along a row] and the second direction is vertical [along a column]).
Regarding claim 16, Park teaches: wherein the second direction is substantially perpendicular to the first direction, and the fourth pixel is adjacent to the second pixel in the second direction (FIGS. 8, 9; paragraphs [0044], [0099], [0100], [0104]; each row of pixels would have the same configuration as illustrated in FIG. 9 as set forth above.  As stated above, the first direction is horizontal [along a row] and the second direction is vertical [along a column].  These directions are perpendicular to one another.  In such an arrangement, the another third sub-pixel P3-2 [fourth sub-pixel] would be adjacent sub-pixel P3 [second sub-pixel] in the vertical [second] direction).
Regarding claim 17, Park teaches: further comprising: a driving voltage line disposed between the first pixel and the third pixel and between the second pixel and the fourth pixel (FIGS. 8, 9; paragraphs [0044], [0119]; ELVDD is a driving voltage line that is disposed between the row of pixels illustrated in FIG. 9 and a previous row of pixels.  As set forth above, previous row would have another second sub-pixel P2-2 
wherein the fifth transistor of the first pixel, the fifth transistor of the second pixel, the fifth transistor of the third pixel, and the fifth transistor of the fourth pixel are connected to the driving voltage line (FIGS. 8, 9; paragraph [0044], [0084]; each of the first sub-pixel P2, the second sub-pixel P3, the “third sub-pixel” P2-2, and the “fourth sub-pixel” P3-2 are connected to ELVDD at respective first emission control transistors T53 [T54] in order for each pixel to be driven to display an image).
Regarding claim 20, Park teaches: wherein the third pixel and the fourth pixel share a fourth transistor connected to the third transistor of the third pixel and the third transistor of the fourth pixel (FIGS. 8, 9; paragraphs [0044], [0099], [0100], [0103], [0104]; each row of pixels would have the same configuration as illustrated in FIG. 9.  Shared transistor T40 and initialization transistors T42 and T43 together form a multi-gate transistor [fourth transistor] that is shared between sub-pixels P2-2 and P3-2.  This multi-gate [fourth] transistor is connected to compensation transistors T32 and T33, respectively), and share another seventh transistor connected to the sixth transistor of the third pixel and the sixth transistor of the fourth pixel (FIG. 9; paragraphs [0099], [0100]; both sub-pixels P2-2 and P3-2 are connected to shared transistor T40.  Bypass transistor T73 has a drain connected to second emission control transistor T62 and second emission control transistor T63),
.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2 – 4, 18 – 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as similarly applied to claims 1 and 15 above, in further view of Kim (U.S. Pub. 2017/0132977).
Regarding claim 2, Park teaches: further comprising: a first scan line connected to the second transistor and the third transistor of the first pixel (FIGS. 8, 9; paragraphs [0086], [0087], [0117]; first control line GWL applies a first gate control signal GW and is connected to switching transistor T22 and compensation transistor T32); and 

Park fails to explicitly disclose: a third scan line connected to the second transistor and the third transistor of the second pixel.
However, as set forth above with regard to claim 1, Park discloses multiple sub-pixels within a single pixel that have an identical mirrored circuit arrangement (FIG. 8; sub-pixels P2 and P3).
Additionally, in a related field of endeavor, Kim discloses a display device having a sub-pixel arrangement with four sub-pixels having a symmetrical structure (FIG. 6; paragraphs [0098], [0137]).
With regard to claim 2, Kim teaches: a third scan line connected to the second transistor and the third transistor of the second pixel (FIGS. 6, 8; paragraphs [0112], [0113]; a sub-pixel P11 in a first row that is connected to a first scan line which applies a first scan pulse S1(1), and sub-pixel P21 in a second row that is connected to a second scan line which applies a second scan pulse S1(2)).
Park and Kim to yield predictable results.  Specifically, the teachings of a display device having a pixel with two sub-pixels having a symmetrical structure and each sharing transistors connected to a “second scan line”, as taught by Park, are known.  Additionally, the teachings of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where a first sub-pixel is connected to a first scan line and a second sub-pixel is connected to a second scan line, as taught by Kim, are known as well.  The combination of the known teachings of Park and Kim would yield the predictable result of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where a first sub-pixel is connected to a first scan line, a second sub-pixel is connected to a third scan line, and both the first and second sub-pixels each share transistors connected to a second scan line.  In other words, it would have been obvious to position sub-pixel P2 of Park in a first row position of sub-pixel P11 of Kim, position sub-pixel P3 of Park in a second row position of sub-pixel P21 of Kim, and separate the first control line GWL of Park into a first scan line GWL1 in the first row to control transistors T22 and T32 and a second scan line GWL2 in the second row to control transistors T23 and T33.  Such a modification merely requires using the four sub-pixel arrangement of Kim in place of the sub-pixel arrangement of Park while maintaining the shared transistor structure of Park between two sub-pixels of the same pixel in a single column.  This combination provides all the benefits of the symmetrical shared pixel arrangement of Park in a four sub-pixel display device as disclosed by Kim.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time Park and Kim to yield the aforementioned predictable results.
Regarding claim 3, Park teaches: further comprising: an initialization voltage line connected to the fourth transistor and the seventh transistor of the first pixel and the second pixel (FIG. 9; paragraph [0105]; initialization voltage line VINTL is connected to multi-gate [fourth] transistor via shared transistor T40 and connected to a source of bypass transistor T73).
Regarding claim 4, Park teaches: wherein the fourth transistor of the first pixel and the second pixel comprises: a fourth gate electrode connected to the second scan line (FIGS. 8, 9; multi-gate [fourth] transistor includes initialization transistors T42 and T43 having gate electrodes that are directly connected to second control line GIL), a fourth source electrode connected to the initialization voltage line (FIGS. 8, 9; multi-gate [fourth] transistor includes shared transistor T40 that has a source electrode directly connected to initialization voltage line VINTL), and a fourth drain region connected to the first transistor and the third transistor of the first pixel and the first transistor and the third transistor of the second pixel (FIGS. 8, 9; multi-gate [fourth] transistor includes initialization transistors T42 and T43 that have drain electrodes [fourth drain region] respectively connected to driving transistors T12 / T13 and compensation transistors T32 / T33).
Regarding claim 18, Park fails to explicitly disclose: further comprising: a first data line connected to the second transistor of the first pixel and the second transistor of the second pixel; and a second data line connected to the second transistor of the third pixel and the second transistor of the fourth pixel.
Park discloses that switching transistor T22 is connected to second data signal DATA_G and switching transistor T23 is connected to third data signal DATA_B (FIG. 8; paragraphs [0099], [0100]).
With regard to claim 18, Kim teaches: further comprising: a first data line connected to the second transistor of the first pixel and the second transistor of the second pixel (FIG. 6; a first data line DATA [left] is connected to transistors ST1 of sub-pixels P11 and P21); and
a second data line connected to the second transistor of the third pixel and the second transistor of the fourth pixel (FIG. 6; a second data line DATA [right] is connected to transistors ST1 of sub-pixels P12 and P22).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Park and Kim to yield predictable results.  Specifically, the teachings of a display device having a pixel with two sub-pixels having a symmetrical structure and each including a switching transistor connected to a data line, as taught by Park, are known.  Additionally, the teachings of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where a first sub-pixel and a second sub-pixel each have a transistor connected to a first data line and where a third sub-pixel and a fourth sub-pixel each have a switching transistor connected to a second data line, as taught by Kim, are known as well.  The combination of the known teachings of Park and Kim would yield the predictable result of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where the same sub-pixels in the same column are connected to the same data line.  In other words, it would have been obvious to position sub-pixel Park in a first row position of sub-pixel P11 of Kim and position sub-pixel P3 of Park in a second row position of sub-pixel P21 of Kim such that a single data line would be connected to the “second transistors” of the vertically arranged sub-pixels.  Such a modification merely requires using the four sub-pixel arrangement of Kim in place of the sub-pixel arrangement of Park while maintaining the shared transistor structure of Park.  This combination provides all the benefits of the symmetrical shared pixel arrangement of Park in a four sub-pixel display device as disclosed by Kim.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Park and Kim to yield the aforementioned predictable results.
Regarding claim 19, neither Park nor Kim teaches: wherein the driving voltage line is disposed between the first data line and the second data line.
However, please see MPEP §2144.04(C) refers to case law that has held that merely shifting the position of a claimed element is merely a matter of design choice absent a modification of the operation of the device.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Park and Kim by moving the location of driving voltage line ELVDD or VDD to be disposed between data lines 14 of Kim.  Such a modification amounts to nothing more than a mere rearrangement of the particular placement of the driving voltage line of the combination of Park and Kim without altering the operation or function of the combined device.
Regarding claim 21, Park teaches: a display device (FIG. 1; paragraph [0043]; display apparatus 100), comprising:

a first transistor comprising a first gate electrode, a first source region, a first channel region, and a first drain region (FIG. 8; paragraphs [0099], [0100], [0116]; driving transistor T12 [T13] has a gate, source, drain, and a channel region included in active layer 112),
a second transistor connected to the first source region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; switching transistor T22 [T23] is connected to the source of driving transistor T12 [T13]);
a third transistor connected to the first gate electrode and the first drain region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; compensation transistor T32 [T33] is connected to the gate and drain of driving transistor T12 [T13]);
a fourth transistor connected to the third transistor (FIGS. 8, 9; paragraphs [0099], [0100], [0103], [0104]; shared transistor T40 and initialization transistors T42 and T43 together form a multi-gate transistor [fourth transistor] that is connected to compensation transistor T32 [T33]);
a fifth transistor connected to the first source region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; first emission control transistor T52 [T53] is connected to the source of the driving transistor T12 [T13]);
a sixth transistor connected to the first drain region of the first transistor (FIGS. 8, 9; paragraphs [0099], [0100]; second emission control transistor T62 [T63] is connected to the drain of the driving transistor T12 [T13]); and

wherein the plurality of pixels comprises a first pixel and a second pixel disposed adjacent to each other in a first direction (FIGS. 8, 9; paragraph [0097]; sub-pixels P2 and P3 are adjacent one another in a horizontal direction),
wherein the first and second pixels share a seventh transistor directly connected between the sixth transistor and the light-emitting diode of the first pixel, and directly connected between the sixth transistor of the second pixel and the light-emitting diode of the second pixel (FIG. 9; paragraphs [0099], [0100]; bypass transistor T73 has a drain connected at a node between second emission control transistor T62 and OLED2.  The drain of bypass transistor T73 is also connected at a node between second emission control transistor T63 and OLED3).
Park fails to explicitly disclose: wherein the first channel region has a bent shape, and the first channel region of the first pixel and the first channel region of the second pixel are symmetrical to each other with respect to a channel region of the fourth transistor and a channel region of the seventh transistor.
However, Kim teaches: wherein the first channel region has a bent shape (FIGS. 13, 21; paragraph [0132]; a TFT structure includes a semiconductor pattern having a drain region DA, a source region SA, and a channel region CH disposed in a lightly doped drain region LDD.  The channel region CH disposed in LDD has a bent shape. in each sub-pixel P11, P12, P21, and P22).
Kim fails to explicitly disclose: the first channel region of the first pixel and the first channel region of the second pixel are symmetrical to each other with respect to a channel region of the fourth transistor and a channel region of the seventh transistor
However, Kim discloses that TFTs of adjacent sub-pixels are designed to have a symmetrical structure.  As illustrated, the “first channel region” CH disposed in LDD is symmetrical in sub-pixels P11 and P21 and the “first channel region” CH disposed in LDD is symmetrical in sub-pixels P12 and P22 (FIGS. 13, 21; paragraphs [0132], [0137], [0150]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Park and Kim to yield predictable results.  Specifically, the teachings of a display device having a pixel with two sub-pixels having a symmetrical structure each having transistors with channel regions, as taught by Park, are known.  Additionally, the teachings of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where each sub-pixel has transistors with channel regions having a bent shape where the channel regions are symmetrical to one another, as taught by Kim, are known as well.  The combination of the known teachings of Park and Kim would yield the predictable result of a display device having a pixel with four sub-pixels having a symmetrical structure arranged in a 2x2 array where each sub-pixel has transistors with channel regions having a bent shape where the channel regions are symmetrical to one another.  In other words, it would have been obvious to utilize the particular bent shape and symmetry of the channel regions of Kim as the physical structural arrangement of the transistors of Park, and incorporating this symmetry among shared transistors such as Park in a four sub-pixel display device having transistors with bent and symmetrical channel regions as disclosed by Kim.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Park and Kim to yield the aforementioned predictable results.
Regarding claim 22, Park teaches: wherein the plurality of pixels further comprises a third pixel disposed adjacent to the first pixel in a second direction different from the first direction (FIGS. 8, 9; paragraph [0044]; pixels are arranged in a matrix of rows and columns.  A next or previous row would have another second sub-pixel P2-2 [third pixel] adjacent sub-pixel P2 in a previous or next row in a vertical direction), and a fourth pixel disposed adjacent to the second pixel in the second direction (FIGS. 8, 9; paragraph [0044]; pixels are arranged in a matrix of rows and columns.  A next or previous row would have another third sub-pixel P3-2 [fourth pixel] adjacent sub-pixel P2-2 [third pixel] in a horizontal direction),
wherein the second direction is substantially perpendicular to the first direction (horizontal is perpendicular to vertical).
Park fails to explicitly disclose: wherein the first channel region of the first channel region of the first pixel and the first channel region of the third pixel are symmetrical to each other with respect to the first direction.
However, Kim teaches: wherein the second channel region, the third channel region, the fifth channel region, and the sixth channel region of the first pixel and the second channel region, the third channel region, the fifth channel region, and the sixth 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Park and Kim to yield predictable results for at least the reasons set forth above with regard to claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626